Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00546-CV

                       IN THE INTEREST OF A.J.E. AND A.N.E., Children

                     From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020PA01611
                         Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 2, 2022

DISMISSED FOR WANT OF JURISDICTION

           On July 18, 2022, the trial court signed an order terminating Appellant’s parental rights.

Appellant’s notice of appeal was due on August 8, 2022. Appellant’s request for findings of fact

and conclusions of law did not extend the deadline in this accelerated appeal. See In re K.A.F.,

160 S.W.3d 923, 925 (Tex. 2005). A motion for extension of time could have extended the time

to invoke this court’s jurisdiction until August 23, 2022. See Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997). However, Appellant’s notice of appeal was filed on August 25, 2022.

           On September 27, 2022, we ordered Appellant to show cause as to why this appeal should

not be dismissed for want of jurisdiction. Appellant timely responded with several reasons why

this court should exercise its discretion to continue with the appeal. However, the issue is not
                                                                                 04-22-00546-CV


discretionary, and we must now dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.

26.1(b); Verburgt, 959 S.W.2d at 617.

                                               PER CURIAM




                                             -2-